Upon consideration of the petition filed by Petitioner on the 31st of July 2017 in this matter for a writ of certiorari to review the order of the Superior Court, Cabarrus County, the following order was entered and is hereby certified to the Superior Court of that County:
"Denied by order of the Court in conference, this the 28th of September 2017."
Upon consideration of the petition filed on the 31st of July 2017 by Petitioner in this matter for Writ of Prohibition, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 28th of September 2017."
The following order has been entered on the motion filed on the 31st of July 2017 by Petitioner to Proceed In Forma Pauperis:
"Motion Allowed by order of the Court in conference, this the 28th of September 2017."